DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01-21-2021 and 09-23-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman (U.S. Pub. No. 2020/0091608) with (Provisional Application No. 62/437385, filed on Dec. 21, 2016 is supported), and in view of Thompson (U.S. Pub. No. 2010/0090902).
Regarding claims 1 and 11, Alpman teaches an electronic device (100/100A) (fig. 1-1A) comprising: a housing (200/2001) (fig. 20A, page 27, par [0764-0765]); and 
an antenna module (115/500/510/2300/2310/2400) disposed on one surface of the housing (2300) (fig. 1A, 5A-B, 23-24, page 18-19, 21, 28-30, par [0642-0648, 0672-0673, 0780-0783, 0787]) (see the antennas 2402 through 2428 and 2432 can be disposed on one side of the PCB substrate 2302.  The sixth plurality of antennas 2434 can be disposed on an opposite side of the PCB substrate 2302 (e.g., similarly to antenna array 2316 illustrated in FIG. 23).  In some aspects, the first, second, third, and fourth plurality of antennas 2402-2428 can be disposed along the four corresponding edges of the PCB substrate 2302 (as seen in FIG. 24).  The fifth plurality of antennas 2432 can be disposed at an area that is remote from the edges of the PCB substrate 2302), wherein the antenna module (115/500/510/2300/2310/2400) comprises: 
a printed circuit board (2902/2006/16914) (fig. 29, page 2, 27, 94, par [0052, 0766, 1449]) comprising a first layer facing the one surface of the housing (page 254, par [3670]) (see a first layer of the circuit board outside of the shield), a second layer facing the first layer (page 254,  par [3670]) (see second layer of the circuit board outside of the shield), and at least one ground layer (46403) disposed between the first layer and the second layer (fig. 28-29, 464A, page 245, 269, par [3538, 3992]) (see PCB 46401 includes silicon 46405 and ground 46403.  When ground 46403 is provided, there is no need for an IC shield such as 46103 in FIG. 461C to be used as ground.  Connection between the antennas in the silicon 46405 and ground 46403 is made by 50-ohm connection 46407, a ground plane arranged on a third layer of the plurality of parallel layers, wherein the distance between the first patch and the second patch, and the distance between the second patch and the ground plane,); 
 a first antenna array disposed on the first layer (page 270, 273, par [4013, 4091]) (a first substrate including a first antenna array soldered to a first layer of the first substrate); 
 a second antenna array disposed on the second layer (a second antenna array soldered to a second layer) and at least partially overlapping the first antenna array when viewed from the one surface of the housing (page 273, par [4091]) (see the second layer is parallel to the first layer; and a second substrate that includes a cavity, wherein the second substrate connected to the first substrate such that the second antenna array is covered by the cavity); and
 a communication circuit (radio frequency integrated circuit (RFIC)) electrically connected to the first antenna array and the second antenna array and feeding the first antenna array and the second antenna array (page 281, par [4245-4246]) (see the first antenna array and the second antenna via electronic circuitry that is printed on or within the first laminar substrate or on or within the second laminar substrate, and that provides an electrical function between the at least one die and the first or the second antenna arrays), wherein the communication circuit is configured to:
 receive a first signal from an external device via at least one of the first antenna array or the second antenna array (page 268, 277, par [3970, 4159]) (see communication device, the apparatus including: a plurality of phased antenna arrays, each of the plurality of phased antenna arrays is associated with a corresponding one of a plurality of overlapping three-dimensional regions for transmitting and receiving electromagnetic signals; a receiver architecture including a plurality of receivers, the receiver architecture arranged to receive mmWave beamformed signals via a first phased antenna array of the plurality of phased antenna arrays);  
change a phase of at least a portion of the first antenna array and the second antenna array based on the first signal (fig. 252A-B, 253-258, page 133, 297, par [1797-1798, 4531]) (see determination of optimal primary and secondary phase values for 4-bit primary phase shifters.  As shown, if the phased array system has an optimal codebook for steering angles between 82.81.degree.  and 90.degree being steered to any desired angle by using a simple progressive phase change);  and 
transmit/receive a second signal in a direction of a beam formed by the changed phase (phase shifting) (fig. 252A-B, 253-258, page 161-162, 279, par [2090, 2097, 4527, 4531-4532]) (see beam forming using the same architecture.  For a phased array system, where each antenna may be fed by one of these injection-locked, phase modulated oscillators, the relative delay between the elements can also be tuned by using the same cap-DAC based phase shifting). 
Alpman teaches PCB 46401 includes silicon 46405 and ground 46403.  When ground 46403 is provided, there is no need for an IC shield such as 46103 in FIG. 461C to be used as ground.  Connection between the antennas in the silicon 46405 and ground 46403 is made by 50-ohm connection 46407, a ground plane arranged on a third layer of the plurality of parallel layers, wherein the distance between the first patch and the second patch, and the distance between the second patch and the ground plane (fig. 28-29, 464A, page 245, 269, par [3538, 3992]), that is or obvious to at least one ground layer disposed between the first layer and the second layer.
However, Thompson teaches communication systems need antennas with dual-polarization and dual-frequency capabilities for higher capacity data transfer, and the first layer is attached to the second layer by thermal bonds.  Additionally, at least a portion of the first electronic components are located between the first layer and the second layer (fig. 1-3, page 1, par [0003, 0008]), and
Thompson teaches at least one ground layer (186) disposed between the first layer (180) and the second layer (184) (fig. 16B, 18, page 6, par [0097]) 
(see top and side of a multilayer electronic component system 160 that is configured as an antenna array operating at 14 and 35 GHz.  The 14 GHz patches 162, 164, 166 and 168 are located on the top layer 170 and 180 that has a substrate thickness of 5 mils, both arrays to reduce parasitic radiation from the feed network.  The feed network 182 is located on a 4 mil LCP layer 184 beneath the ground plane 186, and ground plane 186 is located between layer (170/180) and layer (184) fig. 16B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Alpman with Thompson, in order to provide a first antenna array supported by the first layer; a second layer of LCP fixed with respect to the first layer; and a second antenna array supported by the second layer.  The first antenna array and the second 
antenna array operate at different GHz frequencies easier (see suggested by Thompson on page 1, par [0009]).

Regarding claims 2 and 12, Thompson teaches the communication circuit feeds (30) the first antenna array (26) and the second antenna array (28) so that a difference between the phase of the first antenna array and the phase of the second antenna array has a specified value (fig. 3-4, 16A, page 3-5, par [0072-0074, 0081, 0094]) (see substrate 22 supports antenna patches 26 and 28, as well as antenna feeds 30, and substrate 24 supports antenna patches 32 and 34, as well as antenna feeds 36, ). 
 
Regarding claims 3 and 13, Thompson teaches the communication circuit changes the phase (phase shifter) of at least a portion of the first antenna array and the second antenna array so as to form the beam in a direction to the external device (fig. 28-31, 44, page 3, 6, par [0074, 0104-0105]) (see a MEMS phase shifter that can be used in a multilayer electronic component system, such as those configured as antenna arrays, and the patches of the dual-frequency antenna array of this embodiment are oriented in a diagonal relationship. the patches are rotated by 45.degree.  and the polarization directions are at 45.degree.  and 135.degree.  as opposed to the traditional x-y directions). 
 
Regarding claims 4 and 14, Thompson teaches the first antenna array is spaced a specified distance apart from the second antenna array (fig. 3-4, 16A-B, page 1, 4, par [0004, 0081-0083]) (see the distance of the antenna elements in the array can affect-3-dB beam width, directivity, and side-lobe levels besides impacting the overall size.  Careful consideration needs to be given to avoid cross-coupling between the antenna arrays operating at different frequencies, blockage effects, and edge diffraction). 
 
Regarding claim 5, Alpman teaches the antenna module (RFEM #1/2302) is disposed in a region adjacent to a first edge of the housing (fig. 24-25), and wherein the electronic device further comprises an additional antenna module (RFEM #2/2302/2502) disposed in a region adjacent to a second edge facing the first edge (fig. 20A, 24-25, page 27, 29, par [0771, 0786-0789]) (see RFEM #2/2302/2502) disposed in a region adjacent to a second edge facing the first edge (fig. 25)) . 
 
Regarding claims 6 and 15, Alpman teaches the antenna module further comprises a feeding line (45111) connecting the communication circuit, the first antenna array, and the second antenna array (fig. 451-452, page par [3452, 3490, 3496-3497, 3521]) (see the IF would be routed from the mother board to the RF sub-system for processing and ultimate feeding to the patch antenna array for transmission, RF lineup and antenna feeding network (for both single and dual polarization) are shown for square patch antenna in FIGS. 452A and 452B. feed transmission line 45111, for feeding the individual RF chains to respective antennas). 
 
Regarding claim 7, Alpman teaches each of the first antenna array and the second antenna array comprises a plurality of patch antennas (fig. 423, 451D, page par [3425, 3452]) (see patch antennas along the sides of the shield, as indicated generally a 42300.  Only the parasitic patch elements 42104 of the array).

Regarding claim 8, Alpman teaches the communication circuit feeds each of the plurality of patch antennas so that a phase difference occurs between the plurality of patch antennas (fig. 423, page par [1418, 3425]) (see array subsections with 180-degree phase difference signals, this 4.times.4 array 
antenna can further suppress cross-polarization.  FIG. 167B and FIG. 167C illustrate simulated radiation pattern results of the antenna array of FIG. 167A). 
 
Regarding claim 9, Alpman teaches the plurality of patch antennas are spaced a specified distance apart (page par [1206, 1413]) (see each antenna array includes 4-port excitation antenna elements as shown in FIG. 165B with 0.5.lamda.  distance between each antenna element, and the antenna elements such as 10010, 10012 can be placed at various distances d2 between dual patch antenna elements, and because of the multiplicity of levels the distance dl between patch antenna element 10010 and GND can also be set at various distances, resulting in a choice of bandwidths ). 
 
Regarding claim 10, Alpman teaches the first layer and the second layer comprise an insulating material (page par [3342, 3521]) (see A patch antenna includes a narrowband, wide-beam antenna fabricated by etching the antenna element pattern in a metal trace bonded to an insulating dielectric substrate, such as a printed circuit board (PCB).  In some cases, the ground plane of the antenna can be formed using a continuous, or nearly continuous, metal layer bonded to the opposite side of the substrate, which may form a ground plane).  

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        February 2, 2022